 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA
 8
                                                   ***
 9       UNITED STATES OF AMERICA,                   Case No. 2:16-cr-00062-LRH-GWF

10                                          Plaintiff, ORDER

11             v.

12       HAKIM BRANCHE-JONES,
         DARRIN WILDER,
13       ALISHA PEREZ,
         ALBERT JONES, and
14       ELIZABETH PEREZ,

15                                       Defendants.
16

17            On June 19, 2017, the court conditionally granted defendant Darrin Wilder’s motion to
18   sever (ECF No. 65) defendant Alisha Perez. 1 ECF No. 138. This was due primarily because, as
19   the court discussed, the government’s introduction of Perez’s post-Miranda statements to the
20   jury during a joint-trial would violate the Sixth Amendment Confrontation Clause. See Bruton v.
21   U.S., 391 U.S. 123 (1968). The court therefore ordered the government to file a statement of
22   intent regarding whether it intended to introduce these statements. On July 10, 2017, the
23   Government filed a Notice of Intent to Introduce the Statements made by Perez. ECF No. 142.
24   The Government further indicated to the court that it no longer opposed severing Perez from the
25   joint trial. Id.
26   ///
27
     1
28    This case also involves a defendant named Elizabeth Perez. However, this motion does not
     implicate her and “Perez” solely refers to defendant Alisha Perez.
                                                       1
 1           To date, no party has indicated a change in position regarding the severance of Perez.

 2   Further, as this case is now set for trial, which should not be continued without the timely and

 3   strongest showing of cause and a full hearing, it is imperative that Perez be fully severed from

 4   the joint trial and her own trial date be set at this time.

 5           As the court sees no reason to alter its prior Order conditionally granting severance, it

 6   hereby ORDERS Wilder’s motion to sever (ECF No. 65) is GRANTED in part as to the

 7   severance of Alisha Perez. The court’s prior Order (ECF No. 138) as to the other rulings remains

 8   in effect. The Clerk of Court is directed to sever this defendant from the joint trial.

 9

10           IT IS SO ORDERED.

11           DATED this 20th day of February, 2019.

12                                                            LARRY R. HICKS
                                                              UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
